          Case 2:19-cv-13593-WBV Document 20 Filed 12/10/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

WILLIE DILLON                                                     CIVIL ACTION

VERSUS                                                            NO. 19-13593

GERRY GOODWIN, WARDEN                                             SECTION “D” (2)


                                      ORDER

        The Court, having considered the Petition, 1 the Government’s Response to the

Petition, 2 the record, the applicable law, the Report and Recommendation of the

United States Magistrate Judge, 3 and the failure of any party to file an objection to

the Magistrate Judge’s Report and Recommendation, hereby approves the Report and

Recommendation of the United States Magistrate Judge and adopts it as its opinion

in this matter. Therefore,

        IT IS ORDERED that Willie Dillon’s Petition for issuance of a writ of habeas

corpus under 28 U.S.C. § 2254 is DENIED and DISMISSED WITH PREJUDICE.

        New Orleans, Louisiana, December 10, 2020.


                                            __________________________________
                                              WENDY B. VITTER
                                              UNITED STATES DISTRICT JUDGE




1 R. Doc. 1.
2 R. Doc. 16.
3 R. Doc. 19.
